DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
airfoil surface treatment tool (e.g. claim 1) - e.g. a tape applicator, paint applicator, a laser, or a roller
drive system (e.g. claim 17) - e.g. wheels and a motor (paragraph 31)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner notes that upon further consideration, “controller”, “tape applicator”, and “paint applicator” are no longer considered to invoke 112(f) as “controller” and “applicator” are not, in the examiner’s opinion, generic “nonce terms” sufficient to invoke 112(f).

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Michael Moffat on 3/7/2022.
The application has been amended as follows:

Abstract:
An automated wind turbine servicing system that includes a rover, and uses an active electro-mechanical gripping roller system to attach to [[the]] a horizontally positioned airfoil and navigate along it in order to clean, inspect, service an upper edge, using wind pressure, the rover wheels’ frictional adherence to the airfoil, and gravity to assist in coupling the rover to the airfoil. The rover, which preferably includes a robotic arm, is able to utilize multiple tools to perform various tasks such as inspecting, cleaning, sanding, repairing, painting and laying leading edge protection tape as well as vortex generators on the surface of the airfoil.

Claim 1:
In line 4, “is” has been amended to recite --are--.
In line 6, “thereof” has been amended to recite --of the rollers--.

Claim 3:
In line 2, “tool airfoil surface treatment” has been amended to recite --airfoil surface treatment tool--.

Claim 7:
The autonomous airfoil surface treatment system of Claim 1, wherein the rover includes a gantry is controlled as the rover moves along the airfoil surface.

Claim 17:
A method for treating a surface of an airfoil, comprising:
extending the airfoil to a horizontal position;
providing the autonomous airfoil surface treatment system of claim 1;
locating the rover on the airfoil at an upper edge;
commanding the rover to move along the airfoil's surface using a drive system;
activating a spray tool to apply a coating to the surface of the airfoil; and
removing the autonomous rover from the airfoil.

Claim 19:
In line 2, “a camera” has been amended to recite --the camera--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art in view of Applicant’s amendments and arguments, particularly those on page 7 of the Remarks. More specifically, claim 1 now requires “a motor coupled to the plurality of rollers”, “a force sensor configured to measure a force on the rover by a leading edge of an airfoil”, and “a controller connected to the motor, said controller configured to adjust the motor based on signals received by the force sensor to maintain the rover level”. Danko, previously relied upon as a primary reference, lacks the force sensor and the controller configured as claimed. Troy had been cited to teach load sensors according to the claims prior to amendment. However, Troy uses the data from the load sensors to control the suction fan to maintain the rover on the surface of the airfoil, not to control the 
Lee (U.S. PGPub 2015/0135459, previously cited) uses distance sensors to determine the distance between the rollers and the airfoil surface. Lee does not use force sensors, and it would not appear that the sensors would be “configured to measure a force on the rover by a leading edge of an airfoil” even if they were force sensors. For example, the sensor 234 is on one of the pressure or suction sides of the airfoil and does not interact with the leading edge, and the device does not appear configured to do so given its particular orientation with respect to the airfoil.
Georgeson (U.S. PGPub 2020/0025176, previously cited) uses a motor-driven counterweight (15) to maintain balance of a rover, using cable tension data from strain gauges (paragraph 87).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Matthew P Travers/             Primary Examiner, Art Unit 3726